        Case 2:20-cv-00232-AC Document 54 Filed 08/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    RAUL CERVANTES,                                    No. 2:20-cv-0232 AC P
11                       Plaintiff,
12            v.                                         ORDER
13    S BURCIAGA,
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se with this civil rights action filed pursuant to

17   42 U.S.C. § 1983. By order filed June 22, 2020, this case was referred to the court’s Post-

18   Screening ADR (Alternative Dispute Resolution) Project and stayed for period of 120 days. See

19   ECF No. 42. That order accorded defendant the opportunity to request opting out of the ADR

20   Project based on a good faith belief that a settlement conference would be unhelpful at the present

21   time. Id. at 2. Sole defendant S Burciaga now requests to opt out of the ADR Project. See ECF

22   No. 48. Having reviewed the request, as well as plaintiff’s opposition (ECF No. 50), the court

23   finds good cause to grant it.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Defendant’s request to opt out of the Post-Screening ADR Project, ECF No. 48, is

26   GRANTED;

27          2. The settlement conference scheduled for September 29, 2020, ECF No. 43, is

28   VACATED;
                                                        1
         Case 2:20-cv-00232-AC Document 54 Filed 08/25/20 Page 2 of 2

 1           3. The stay of this action, commencing June 22, 2020, ECF No. 42, is LIFTED; and
 2           4. Defendant shall file and serve an answer to the complaint within 21 days after the
 3   filing date of this order; thereafter, the court will set a schedule for this case.
 4           SO ORDERED.
 5   DATED: August 24, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
